222 F.2d 808
96 U.S.App.D.C. 14
Henry SIMMONS, Appellant,v.UNITED STATES of America, Appellee.
No. 12548.
United States Court of Appeals District of Columbia Circuit.
Argued May 3, 1955.Decided May 19, 1955.

[96 U.S.App.D.C. 15] Mr. Fred Somkin, Washington, D.C., for appellant.
Mr. John D. Lane, Asst. U.S. Atty., with whom Messrs. Leo A. Rover, U.S. Atty., Lewis Carroll and Alexander L. Stevas, Asst. U.S. Attys., were on the brief, for appellee.
Before PRETTYMAN, DANAHER, and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant, who pleaded guilty to the crimes of housebreaking and larceny, was by order of the District Court placed on probation.  He complains in this appeal that the revocation of his probation was illegal.  An examination of the record discloses no error.